DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 19 September 2022.
Claims 5 and 25 have been canceled.
Claim 1-4, 6-24, and 26-27 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments/Amendments
Applicant's arguments, see remarks at page(s) 13-15, filed 19 September 2022, with respect to the rejection of claim(s) 1-4, 6-10, 23-24, and 26-27 under 35 U.S.C. 103 over Chen et al. in view of Leech et al. have been fully considered and are persuasive. The Applicant’s amendments overcome the previous art of record. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Forsberg et al. (US 20220299650 A1) in view of Wang et al. (US 20200338744 A1) in further view of Bushman et al. (US 20180169863 A1).
Applicant's arguments, see remarks at page(s) 15-16, filed 19 September 2022, with respect to the rejection of claim(s) 11-22 under 35 U.S.C. 103 over Chen et al. in view of Bushman et al. have been fully considered and are persuasive. The Applicant’s amendments overcome the previous art of record. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Forsberg et al. (US 20220299650 A1) in view of Wang et al. (US 20200338744 A1) in further view of Bushman et al. (US 20180169863 A1).

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, lines 20-21, recites “wherein in the depth map is determined by the modulated light from the particular photoemitter”, however, the word “particular” is redundant because claim 15, line 4, only recites “a photoemitter”, therefore, the particular photoemitter could only be the photoemitter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-10, 15-24, and 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the navigation system" in 18. There is insufficient antecedent basis for this limitation in the claim. Additionally, claims 2-4 and 6-10 are rejected as being dependent upon a rejected claim.
Claim 1 recites the limitation "the height" in line 19. There is insufficient antecedent basis for this limitation in the claim. Claim 15 and 19 are rejected for similar reasoning. Additionally, claims 2-4, 6-10, 16-18, and 20-22 are rejected as being dependent upon a rejected claim.
Claim 1 recites the limitation "the top" in line 19. There is insufficient antecedent basis for this limitation in the claim. Claim 15 and 19 are rejected for similar reasoning. Additionally, claims 2-4, 6-10, 16-18, and 20-22 are rejected as being dependent upon a rejected claim.
Claim 1 recites the limitation "the robot" in line 19. There is insufficient antecedent basis for this limitation in the claim. Additionally, claims 2-4 and 6-10 are rejected as being dependent upon a rejected claim.
Claim 1, lines 19-21, recites the limitation “a distance between the ToF system and the overhanging object based on a depth map for the scene at the first height”. Claim 1, line 15-17, recites the limitation “determine a depth map for the scene at a height corresponding to the particular photoemitter based on a phase difference between the modulated light signal and the reflected light signal”. It is unclear to the Examiner if the recited “a depth map” in lines 19-21, is the same depth map as recited in lines 15-17, or if this is a new or different depth map being introduced. For purposes of examination, the Examiner interprets these as being the same depth map of a particular sensor (i.e., at the first height). Claim 15 and 23 are rejected for similar reasoning. Additionally, claims 2-4, 6-10, 16-18, 24, and 26-27 are rejected ad being dependent upon a rejected claim.
Claim 2, line 1, recites the limitation “a navigation system”. Claim 1, line 18, recites “the navigation system”. It is unclear to the Examiner if this is the same navigation system or if this is a new or different navigation system being introduced. For purposes of examination, the Examiner interprets this to be the same navigation system.
Claim 2, line 2, recites the limitation “an autonomous robot”. Claim 1, line 19, recites “the robot”. It is unclear to the Examiner if this is the same robot or if this is a new or different robot being introduced. For purposes of examination, the Examiner interprets this to be the same robot.
Claim 4, lines 1-2, recites the limitation “a height of a top of the robot”. Claim 1, line 19, recites the limitation “the height if the top of the robot”. It is unclear this is the same height of a top of the robot or if this is a new or different height of a top of the robot being introduced. For purposes of examination, the Examiner interprets this to be the same height of a top of the robot.
Claim 24, line 2, recites the limitation “an autonomous robot”. Claim 23, line 21, recites “an autonomous robot”. It is unclear to the Examiner if this is the same autonomous robot or if this is a new or different autonomous robot being introduced. For purposes of examination, the Examiner interprets this to be the same autonomous robot. Claim 26 and 27 are rejected for similar reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4, 6-7, 9, 11-12, 15-16, 19-20, 23-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg et al. (US 20220299650 A1) in view of Wang et al. (US 20200338744 A1) in further view of Bushman et al. (US 20180169863 A1).
Regarding claim 1:
	Forsberg teaches:
A time of flight (ToF) system, comprising: a first photoemitter oriented such that light transmitted by the first photoemitter is reflected off objects at a first height (see Fig. 1a, 1c, 2, 3, and 4 as well as at least ¶[0006]-[0008], [0014], [0035]-[0037], [0046], [0053], and [0061] regarding a first light source.)
a second photoemitter oriented such that light transmitted by the second photoemitter is reflected off objects at a second height (see Fig. 1a, 1c, 2, 3, and 4 as well as at least ¶[0006]-[0007], [0009], [0015], [0038]-[0040], [0046], and [0054] regarding a second light source.)
a third photoemitter oriented such that light transmitted by the third photoemitter is reflected off objects at a third height, wherein the third height is lower than the second height (see Fig. 1a, 1c, 2, 3, and 4 as well as at least ¶[0011], [0016], [0041]-[0042], [0046], [0055], and [0058] regarding a third light source which is at the lowest height.)
a photosensor configured to receive light reflected from a scene (see Fig. 1a, 1c, 2, 3, and 4 as well as at least [0006]-[0007], [0010], [0012], [0032]-[0033], [0046]-[0051], and [0053]-[0055] regarding an array sensor.)
and a controller configured to: cause a particular photoemitter from the photoemitter to transmit a modulated light signal (see at least ¶[0012], [0047]-[0051], [0053]-[0055], and [0058] regarding a controller configured to control light sources which includes controlling sources to emit one at a time.)
cause the photosensor to receive a reflected light signal (see at least ¶[0012], [0047]-[0051], [0053]-[0055], and [0058] regarding a controller operatively coupled to the array sensor.)
determine a depth map for the scene at a height corresponding to the particular photoemitter based on a phase difference between the modulated light signal and the reflected light signal (see at least ¶[0031], [0043], [0045], [0049]-[0050], and [0053]-[0055] regarding creating a 3D representation (i.e., depth map) from light beams emitted by a respective light source.)
wherein the navigation system is further configured to identify an object at the height of the top of the robot and a distance between the ToF system and the object based on a depth map for the scene at the first height (see Fig. 1a, 3, and 4 as well as at least ¶[0030]-[0031], [0045], [0049], and [0053] regarding detected objects (e.g., a chair above or at the top of the robot), a distance from the cleaning robot to the objects, and a 3D representation of the surroundings.)
wherein in the depth map is determined by the modulated light from the particular photoemitter, and the light reflected from the scene received by the photosensor (see at least ¶[0030]-[0031], [0045], [0049]-[0050], and [0053] regarding a 3D representation generated from the sensor array and the emitted light beams which are reflected off objects.)
Forsberg does not explicitly teach a single photosensor; wherein the object is an overhanging object.
Wang teaches:
a single photosensor (see abstract and at least ¶[0013], [0024], [0037], and [0061] regarding a single optical sensor.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg to provide a single photosensor, as taught by Wang, to provide operating using a single optical sensor incorporating with different light source (Wang at ¶[0024])
The combination of Forsberg and Wang does not explicitly teach wherein the object is an overhanging object.
Bushman teaches:
wherein the object is an overhanging object (see at least ¶[0045], [0067], and [0087] regarding overhang objects such as furniture, cabinets, and etc. as well as traveling under.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg as modified by Wang to provide wherein the object is an overhanging object, as taught by Bushman, to provide limiting the areas that the robot travels to those with clearance higher than the highest point of the robot. (Bushman at ¶[0024])

Regarding claim 2:
	Forsberg teaches:
wherein the ToF system is included in a navigation system for an autonomous robot (see at least ¶[0009]-[0010], [0029], [0040], [0049]-[0050], and [0057] regarding using light sources and an array sensor (i.e., ToF system) for navigation of a robot.) 
and wherein the navigation system is configured to determine a navigation route for the robot (see at least ¶[0009]-[0010], [0029], [0040], [0049]-[0050], and [0057] regarding navigation information supplied to a robot and avoiding obstacles (e.g., chair).)

Regarding claim 3:
Forsberg teaches:
wherein the navigation system for the robot is configured to determine an adjustment to the navigation route for the robot based on the depth map (see at least ¶[0009], [0040], and [0049]-[0050] regarding autonomously navigating taking into account the 3D representation. Also, see at least ¶[0029] regarding avoiding collision.)

Regarding claim 4:
	Forsberg teaches:
wherein the first height corresponds to a height of a top of the robot (see Fig. 1a, 1c, 2, 3, and 4 regarding heights of light sources.)
wherein the second height corresponds to a height of objects in the navigation route for the robot (see Fig. 1a, 1c, 2, 3, and 4 regarding heights of light sources.)
wherein the third height corresponds to a ground surface in front of the robot (see Fig. 1a, 1c, 2, 3, and 4 regarding heights of light sources.)

Regarding claim 6:
	Forsberg teaches:
wherein the navigation system is further configured to identify an obstacle in the navigation route for the robot (see at least ¶[0049] and [0052]-[0055] regarding a detecting objects in the surroundings the robot is operating in.)
and a distance between the ToF system and the obstacle in the navigation route based on a depth map for the scene at the second height (see at least ¶[0049] regarding measuring a distance to the objects and creating a representation from derived positional data.)

Regarding claim 7:
	Forsberg teaches:
wherein the navigation system is further configured to identify a cliff in the ground surface in front of the robot (see at least ¶[0011] and [0041] regarding cliff detection.)
The combination of Forsberg and Wang does not explicitly teach identify a distance between the ToF system and the cliff based on a depth map for the scene at the third height.
Bushman teaches:
identify a distance between the ToF system and the cliff based on a depth map for the scene at the third height (see at least ¶[0037] and [0068] regarding map sensors and generating a map of the environment which includes objects (i.e. which could include cliff-like freatures). Also, see at least ¶[0031], [0033]-[0034], and [0037] regarding cliff sensors monitoring the floor for cliff-like features in the floor topography.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg as modified by Wang to provide identifying a distance between the ToF system and the cliff based on a depth map for the scene at the third height, as taught by Bushman, to provide detecting an incoming drop to avoid the obstacle. (Bushman at ¶[0034])

Regarding claim 9:
	Forsberg teaches:
wherein the single photosensor is configured to receive light reflected from the first, second height, and third height in the scene (see Fig. 1A and 1B as well as the abstract and at least ¶[0013], [0024], [0037], and [0061] regarding using a single optical sensor with different light sources.)

Regarding claim 11, the claim recites substantially similar limitations as claim 1 (see rejection above). Therefore, claim 11 is rejected for the same reasons as claim 1. In addition to teaching limitations of claim 1, Forsberg also teaches an autonomous robot (see at least ¶[0027] and [0049] regarding an autonomously navigated robot), comprising: a navigation system configured to determine a navigation route for the robot (see at least ¶[0009]-[0010], [0029], [0040], [0049]-[0050], and [0057] regarding navigation information supplied to a robot and avoiding obstacles (e.g., chair)); and a time of flight (ToF) system (see Fig. 1a, 1c, 2, 3, and 4 as well as at least ¶[0006]-[0008], [0014], [0035]-[0037], [0046], [0053], and [0061] regarding a first light source, second light source, third light source, and sensor array.), wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off objects at a height of a top of the robot (see Fig. 1a, 3, and 4 as well as at least ¶[0030]-[0031], [0045], [0049], and [0053] regarding detected objects (e.g., a chair above or at the top of the robot)); and provide the depth map to the navigation system (see at least ¶[0009], [0040], and [0049]-[0050] regarding autonomously navigating taking into account the 3D representation. Also, see at least ¶[0029] regarding avoiding collision).
The combination of Forsberg and Wang does not explicitly teach wherein the object is an overhanging object.
Bushman teaches:
wherein the object is an overhanging object (see at least ¶[0045], [0067], and [0087] regarding overhang objects such as furniture, cabinets, and etc. as well as traveling under.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg as modified by Wang to provide wherein the object is an overhanging object, as taught by Bushman, to provide limiting the areas that the robot travels to those with clearance higher than the highest point of the robot. (Bushman at ¶[0024])

Regarding claim 12:
	Forsberg teaches:
wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map (see at least ¶[0009], [0040], and [0049]-[0050] regarding autonomously navigating taking into account the 3D representation. Also, see at least ¶[0029] regarding avoiding collision.)
The combination of Forsberg and Wang does not explicitly teach such that the robot does not get stuck underneath the overhanging object.
Bushman teaches:
such that the robot does not get stuck underneath the overhanging object (see at least ¶[0045], [0067], and [0087] regarding overhang objects such as furniture, cabinets, and etc. as well as traveling under.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg as modified by Wang to provide such that the robot does not get stuck underneath the overhanging object, as taught by Bushman, to provide limiting the areas that the robot travels to those with clearance higher than the highest point of the robot. (Bushman at ¶[0024])

Regarding claim 15, the claim recites substantially similar limitations as claim 1 (see rejection above). Therefore, claim 15 is rejected for the same reasons as claim 1. In addition to teaching limitations of claim 1, Forsberg also teaches an autonomous robot (see at least ¶[0027] and [0049] regarding an autonomously navigated robot), comprising: a navigation system configured to determine a navigation route for the robot (see at least ¶[0009]-[0010], [0029], [0040], [0049]-[0050], and [0057] regarding navigation information supplied to a robot and avoiding obstacles (e.g., chair)); and a time of flight (ToF) system (see Fig. 1a, 1c, 2, 3, and 4 as well as at least ¶[0006]-[0008], [0014], [0035]-[0037], [0046], [0053], and [0061] regarding a first light source, second light source, third light source, and sensor array.), wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off objects in the navigation route (see Fig. 1a, 3, and 4 as well as at least ¶[0030]-[0031], [0045], [0049], and [0053] regarding detected objects (e.g., a chair above or at the top of the robot)); wherein the depth map for the scene identifies an obstacle in the navigation route and a distance between the ToF system and the obstacle (see at least ¶[0009], [0030]-[0031], and [0049]-[0050] regarding creating a representation or layout of the surroundings and autonomously navigating taking into account the 3D representation); and provide the depth map to the navigation system (see at least ¶[0009], [0040], and [0049]-[0050] regarding autonomously navigating taking into account the 3D representation. Also, see at least ¶[0029] regarding avoiding collision).

Regarding claim 16:
	Forsberg teaches:
wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not collide with the obstacle (see at least ¶[0009], [0040], and [0049]-[0050] regarding autonomously navigating taking into account the 3D representation. Also, see at least ¶[0029] regarding avoiding collision.)

Regarding claim 19, the claim recites substantially similar limitations as claim 1 (see rejection above). Therefore, claim 19 is rejected for the same reasons as claim 1. In addition to teaching limitations of claim 1, Forsberg also teaches an autonomous robot (see at least ¶[0027] and [0049] regarding an autonomously navigated robot), comprising: a navigation system configured to determine a navigation route for the robot (see at least ¶[0009]-[0010], [0029], [0040], [0049]-[0050], and [0057] regarding navigation information supplied to a robot and avoiding obstacles (e.g., chair)); and a time of flight (ToF) system (see Fig. 1a, 1c, 2, 3, and 4 as well as at least ¶[0006]-[0008], [0014], [0035]-[0037], [0046], [0053], and [0061] regarding a first light source, second light source, third light source, and sensor array.), wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off a ground surface in front of the robot (see Fig. 1a, 3, and 4 as well as at least ¶[0030]-[0031], [0045], [0049], and [0053] regarding detected objects. Also, see ¶[0011] and [0041] regarding cliff detection.); wherein the depth map for the scene identifies a cliff in the scene and a distance between the ToF system and the cliff (see at least ¶[0009], [0030]-[0031], and [0049]-[0050] regarding creating a representation or layout of the surroundings and autonomously navigating taking into account the 3D representation. See ¶[0011] and [0041] regarding cliff detection.); and provide the depth map to the navigation system (see at least ¶[0009], [0040], and [0049]-[0050] regarding autonomously navigating taking into account the 3D representation. Also, see at least ¶[0029] regarding avoiding collision).

Regarding claim 20:
Forsberg teaches:
wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map (see at least ¶[0009], [0040], and [0049]-[0050] regarding autonomously navigating taking into account the 3D representation. Also, see at least ¶[0029] regarding avoiding collision.)
The combination of Forsberg and Wang does not explicitly teach such that the robot does not get stuck underneath the overhanging object.
Bushman teaches:
such that the robot does not get stuck underneath the overhanging object (see at least ¶[0045], [0067], and [0087] regarding overhang objects such as furniture, cabinets, and etc. as well as traveling under.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg as modified by Wang to provide such that the robot does not get stuck underneath the overhanging object, as taught by Bushman, to provide limiting the areas that the robot travels to those with clearance higher than the highest point of the robot. (Bushman at ¶[0024])

Regarding claim 23, the claim recites substantially similar limitations as claim 1 (see rejection above). Therefore, claim 23 is rejected for the same reasons as claim 1. In addition to teaching limitations of claim 1, Forsberg also teaches a non-transitory computer readable medium comprising instructions executable by one or more processors (see at least ¶[0059]) to: obtain a reference signal representing a modulated light signal; obtain a reflected light signal (see Fig. 1a, 1c, 2, 3, and 4 as well as at least [0006]-[0007], [0010], [0012], [0032]-[0033], [0046]-[0051], and [0053]-[0055] regarding an array sensor), wherein the reflected light signal represents received reflections of the modulated light signal transmitted by a particular photoemitter from a set of three photoemitters (see at least ¶[0012], [0047]-[0051], [0053]-[0055], and [0058] regarding a controller configured to control light sources which includes controlling sources to emit one at a time which includes reflecting onto the array sensor).

Regarding claim 24:
	Forsberg teaches:
further comprising instructions to provide the depth map to a navigation system for an autonomous robot (see at least ¶[0009], [0040], and [0049]-[0050] regarding autonomously navigating taking into account the 3D representation. Also, see at least ¶[0029] regarding avoiding collision.)

Regarding claim 26:
Forsberg teaches:
further comprising instructions to identify an obstacle in a navigation route for an autonomous robot (see at least ¶[0049] and [0052]-[0055] regarding a detecting objects in the surroundings the robot is operating in.)
a distance between the particular photoemitter and the obstacle based on a depth map for the scene at the second height (see at least ¶[0049] regarding measuring a distance to the objects and creating a representation from derived positional data.)

Regarding claim 27:
Forsberg teaches:
further comprising instructions to identify a cliff in a ground surface in surrounding an autonomous robot (see at least ¶[0011] and [0041] regarding cliff detection.)
The combination of Forsberg and Wang does not explicitly teach identify a distance between the particular photoemitter and the cliff based on a depth map for the scene at the third height.
Bushman teaches:
identify a distance between the particular photoemitter and the cliff based on a depth map for the scene at the third height (see at least ¶[0037] and [0068] regarding map sensors and generating a map of the environment which includes objects (i.e. which could include cliff-like freatures). Also, see at least ¶[0031], [0033]-[0034], and [0037] regarding cliff sensors monitoring the floor for cliff-like features in the floor topography.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg as modified by Wang to provide identifying a distance between the particular photoemitter and the cliff based on a depth map for the scene at the third height, as taught by Bushman, to provide detecting an incoming drop to avoid the obstacle. (Bushman at ¶[0034])

	Claim(s) 8, 14, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg et al. (US 20220299650 A1) in view of Wang et al. (US 20200338744 A1) in view of Bushman et al. (US 20180169863 A1), as applied to claims 1, 11, 15, and 19 above, and in further view of Tang et al. (CN 108132068 A).
Regarding claim 8:
The combination of Forsberg, Wang, and Bushman does not explicitly teach wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude.
	Tang teaches:
wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold (see at least the abstract and pages 4, 7, and 9 regarding a comparison result and a first and second threshold value.)
wherein the second threshold is lower than the first threshold (see at least pages 4, 7, and 9 regarding the maximum amplitude of a pulse exceeding the first threshold but lower than a second threshold (i.e. two different thresholds where ones larger than the other).)
in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a first amplitude).)
and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a second amplitude).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg as modified by Wang as modified by Bushman to provide wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude, as taught by Tang, to provide using a centralized controller for the reflective sensor to determine an adjustment to the emitted light intensity and to adjust the emission intensity. (Tang at page 7, paragraph 1)

Regarding claims 14, 18, and 22:
The combination of Forsberg, Wang, and Bushman does not explicitly teach wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude.
	Tang teaches:
wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold (see at least the abstract and pages 4, 7, and 9 regarding a comparison result and a first and second threshold value.)
wherein the second threshold is lower than the first threshold (see at least pages 4, 7, and 9 regarding the maximum amplitude of a pulse exceeding the first threshold but lower than a second threshold (i.e. two different thresholds where ones larger than the other).)
in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a first amplitude).)
and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a second amplitude).)
wherein the second amplitude is greater than the first amplitude (see at least pages 4, 7, and 9 regarding the maximum amplitude of a pulse exceeding the first threshold but lower than a second threshold (i.e. two different thresholds where ones larger than the other which would also apply to the amplitudes).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg as modified by Wang as modified by Bushman to provide wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude, as taught by Tang, to provide using a centralized controller for the reflective sensor to determine an adjustment to the emitted light intensity and to adjust the emission intensity. (Tang at page 7, paragraph 1)

Claim(s) 10, 13, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg et al. (US 20220299650 A1) in view of Wang et al. (US 20200338744 A1) in view of Bushman et al. (US 20180169863 A1), as applied to claims 1, 11, 15, and 19 above, and in further view of Koo et al. (US 20080174268 A1).
Regarding claim 10:
	The combination of Forsberg, Wang, and Bushman does not explicitly teach wherein the first, second, and third photoemitters comprise light emitting diodes.
	Koo teaches:
wherein the first, second, and third photoemitters comprise light emitting diodes (see at least ¶[0013]-[0015], [0034]-[0037], and [0044]-[0048] regarding a plurality of light emitting diodes and infrared signals.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg as modified by Wang as modified by Bushman to provide wherein the first, second, and third photoemitters comprise light emitting diodes, as taught by Koo, to provide properly controlling according to the induced range such as short or long distance inducement. (Koo at ¶[0048])

Regarding claims 13, 17, and 21:
The combination of Forsberg, Wang, and Bushman does not explicitly teach wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals.
	Koo teaches:
wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals (see at least ¶[0013]-[0015], [0034]-[0037], and [0044]-[0048] regarding a plurality of light emitting diodes and infrared signals.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and method for a robot detecting objects while moving over a surface of Forsberg as modified by Wang as modified by Bushman to provide wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals, as taught by Koo, to provide properly controlling according to the induced range such as short or long distance inducement. (Koo at ¶[0048])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mei et al. (US 9915951 B2) is pertinent because it pertains to an autonomous vehicle which can encounter an external environment in which an object overhangs a current road of the autonomous vehicle.
Wang et al. (US 20180300891 A1) is pertinent because it pertains to a method for obtaining a combined depth map, and a depth camera. The method is applicable to a processor in the depth camera. The depth camera includes the processor, at least one light emitting element, and at least two time-of-flight (ToF) sensors, and the composite irradiation range of the at least one light emitting element convers the composite field of view of the at least two ToF sensors.
Goyal et al. (US 20130088726 A1) is pertinent because it relates to depth information about a scene of interest is acquired by illuminating the scene, capturing reflected light energy from the scene with one or more photodetectors, and processing resulting signals.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666